Title: To Benjamin Franklin from Jonathan Williams, Jr., 27 October 1783
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


          
            Dear & hond Sir.
            Nantes Octor 27. 1783.
          
          The inclosed is just come to hand from Phila. Capt Cunningham arrived the [torn] of Septemr last, I suppose you have other Letters which will give you all the news if there is any.—
          I am as ever most dutifully & affectionately Yours.
          
            Jona Williams J
          
         
          Addressed: A Son Excellence / Monsieru Franklin / Ministre Plenipotentiaire des Etats / Unis de l’amerique Septentrionale / en son Hotel A Passy / prés Paris.
          Notation: Jona. Williams Oct. 27. 1783.—
        